NO. 12-11-00033-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
KEN AMBROSE,                                          §                      APPEAL
FROM THE 115TH
APPELLANT
                                                                        
V.                                                                    §                      JUDICIAL
DISTRICT COURT 
 
CYNTHIA RIDGEWAY, MADALINE
BARBER AND BLANTON DAWSON,
APPELLEES                                                 §                      UPSHUR
COUNTY, TEXAS



MEMORANDUM
OPINION
PER CURIAM
            Appellant
has filed an unopposed motion to dismiss this appeal.  Because Appellant has
met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the
motion is granted, and the appeal is dismissed.
Opinion delivered February 18, 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
(PUBLISH)